150 Wis. 2d 643 (1989)
444 N.W.2d 58
Carl W. RADY, Plaintiff-Appellant,[]
v.
Holly LUTZ and Straub & Schuch, Defendants-Respondents.
No. 88-1873.
Court of Appeals of Wisconsin.
Submitted on briefs March 9, 1989.
Decided May 2, 1989.
*646 For plaintiff-appellant, there were briefs by Carl W. Rady, of Tomahawk.
For defendants-respondents, there was a brief by George A. Richards of Patterson, Richards & Hessert, of Wausau.
Before Cane, P.J., LaRocque and Myse, JJ.
LaROCQUE, J.
Carl Rady appeals a summary judgment dismissing his defamation action against attorney Holly Lutz and the law firm, Straub and Schuch. The allegedly defamatory statements were contained in a letter sent from Lutz to Ninth District Court Administrator James Seidel. The circuit court concluded that Lutz's statements were protected by the doctrine of absolute privilege. We agree and affirm.
Lutz defended the city of Tomahawk and its officials against several lawsuits filed by Rady. In a letter to Seidel, Lutz accused Rady "of filing frivolous lawsuits and harassing public officials," detailed alleged examples of the problem in highly editorialized fashion, and sought various remedies.[1] Rady filed suit against Lutz, *647 alleging that the letter defamed him.[2] The circuit court dismissed Rady's action, holding Lutz's comments to be absolutely privileged because they were relevant to proposed and pending judicial proceedings.[3] Rady appeals that determination.
[1-3]
In considering motions for summary judgment, we must first examine the pleadings and affidavits to determine whether any factual dispute exists or conflicting inferences might be drawn from the undisputed facts. Kensington Dev. Corp. v. Israel, 139 Wis. 2d 159, 162-63, 407 N.W.2d 269, 271 (Ct. App. 1987). Summary judgment is appropriate where there is no dispute of material facts and the law resolving the issue is clear. Green Spring Farms v. Kersten, 136 Wis. 2d 304, 315, 401 N.W.2d 816, 820 (1987). Whether Lutz's letter is absolutely privileged is a matter of law, and we need not defer to the circuit court's determination. See Lambert v. Wrensch, 135 Wis. 2d 105, 115, 399 N.W.2d 369, 373-74 (1987).
[4]
"Judicial" or "quasi-judicial" proceedings are protected by an absolute privilege. An absolutely privileged *648 statement is subject to only two restrictions: It must be made in a procedural context that is recognized as affording absolute privilege, and it must be relevant to the matter under consideration. Hartman v. Buerger, 71 Wis. 2d 393, 398, 238 N.W.2d 505, 508 (1976).[4] Rady asserts that Lutz's statements were not absolutely privileged because they were neither sufficiently related to a judicial proceeding nor communicated to a judicial officer. We disagree. Restatement (Second) of Torts, sec. 586 (1977), states:
An attorney at law is absolutely privileged to publish defamatory matter concerning another in communications preliminary to a proposed judicial proceeding, or in the institution of, or during the course and as a part of, a judicial proceeding in which [the attorney] participates as counsel, if it has some relation to the proceeding.
[5, 6]
The purpose of this privilege is to afford litigants the utmost freedom of access to the courts to preserve and defend their rights and to protect attorneys during the course of their representation of clients. Kensington Dev. Corp. v. Israel, 142 Wis. 2d 894, 900, 419 N.W.2d 241, 243 (1988). To be privileged, the alleged defamatory matter must have been made in reference to the subject matter of the proposed or pending litigation, Converters Equip. Corp. v. Condes Corp., 80 Wis. 2d 257, 265, 258 N.W.2d 712, 716 (1977), although it need not be strictly relevant to any issue involved in it. Restatement (Second) of Torts, sec. 586, comment c (1977). In addition, *649 the statements must be made "in a procedural context which is recognized as affording absolute privilege." Converters Equip., 80 Wis. 2d at 265, 258 N.W.2d at 716 (quoting Hartman, 71 Wis. 2d at 398, 238 N.W.2d at 508).
[7-10]
The absolute privilege to defame in the course of judicial or quasi-judicial proceedings is not limited to statements during trial, but may extend to steps taken prior to trial such as conferences and other communications relevant to the proceeding. See Converters Equip., 80 Wis. 2d at 266, 258 N.W.2d at 716. Thus, letters sent to persons having collateral interests in the litigation are privileged to the extent that the alleged defamatory statements have some relation to the subject matter of the proposed litigation and are made in furtherance of the litigation. See generally Annotation, Libel and Slander: Attorney's Statements, to Parties Other than Alleged Defamed Party or its Agents, in Course of Extrajudicial Investigation or Preparation Relating to Pending or Anticipated Civil Litigation as Privileged, 23 A.L.R. 4th 932, 935 (1983). While this privilege embraces anything relevant, it is not carte blanche to defame and slander with impunity during a judicial proceeding. See Spoehr v. Mittelstadt, 34 Wis. 2d 653, 150 N.W.2d 502 (1967). The statement's maker and the recipient must be involved in and closely connected to the proceeding. An attorney's defamatory statements that are plainly irrelevant and impertinent and voluntarily made would not be privileged. See, e.g., Walker v. Majors, 496 So. 2d 726, 729 (Ala. 1986); Post v. Mendel, 507 A.2d 351, 356 (Pa. 1986).
[11, 12]
Under this analysis, we first address whether Lutz's statements were relevant to either past or present litigation. *650 The pertinency requirement is not technical legal relevancy, but, rather, a general frame of reference and relation to the subject matter. Spoehr, 34 Wis. 2d at 663, 150 N.W.2d at 506. All doubt should be resolved in favor of relevance. Lutz's letter was captioned with citations to several pending and past suits involving Rady, and the body of the letter explained her complaints concerning each of these suits. If Lutz had made her complaints during the course of a formal judicial proceeding, they would have been clearly relevant and therefore privileged. Extra-judicial comments made in an informal setting as well are protected by absolute privilege. Hartman, 71 Wis. 2d at 399, 238 N.W.2d at 508. Although the letter is laden with the writer's subjective views of Rady's motives and includes descriptive language that may be libelous per se if proven untrue, these considerations do not negate the privilege. We conclude that Lutz's communique recounting both past and present litigation involving Rady meets the relevancy test. Rady's alleged motives and behavior, evincing a claimed pattern of conduct, were probative in context of the judicial relief Lutz was seeking.
Next, the statements must also have been made in a setting affording absolute privilege. Rady maintains that Seidei, as district court administrator, is so removed from judicial machinations that any statements Lutz made to him were beyond the bounds of absolute privilege. A variety of situations, both formal and informal, have been deemed to warrant the absolute privilege.[5] Whether the recipient of the communications could be viewed as a proper party to address the complaints is a significant factor. Here, district court administrator *651 Seidel is a proper person to direct concerns regarding the administration of justice.
District court administrators are created upon suggestion of the director of state courts under the supervision of the supreme court. SCR 70.16(4) and 70.30 (1978). Their duties include assistance in circuit court management functions. SCR 70.16(8) (1978). They play an integral role in the administration of resources.
In addition to their extensive administrative responsibilities, chief judges in Wisconsin carry regular trial court caseloads. Therefore, district court administrators, under the supervision of the chief judge, are required to perform much of the delegated daily work involved in carrying out the duties of the chief judges. In addition to responsibilities delegated by the chief judge, DCA's have duties assigned by the Director of State Courts and provide a wide variety of services to the circuit courts.
Remarks by Chief Justice Nathan S. Heffernan before the Joint Committee on Finance 6-7 (Apr. 12, 1989) (emphasis supplied).
[13]
Lutz's letter referred to past and current suits filed by Rady against her clients. Her allegations that Rady used the courts to harass her clients pertain to the efficiency of the judicial process and were properly presented to an officer of the court, the district court administrator. The letter was written as part of a judicial proceeding and bore a logical relationship to those proceedings. Accordingly, we conclude that the letter was absolutely privileged and that Rady's claim was properly dismissed.
By the Court.Judgment affirmed. Costs to respondents.
*652 
*653 
*654 
*655 
NOTES
[]  Petition to review dismissed.
[1]  The complete letter is set forth in the appendix.
[2]  Generally, a defamatory statement is one that tends to harm the reputation of another so as to lower him in the estimation of the community or to deter third persons from associating or dealing with him. However, truth is an absolute defense. Denny v. Mertz, 106 Wis. 2d 636, 643, 318 N.W.2d 141, 144 (1982). Because the only issue addressed by the trial court was the question of privilege, we do not address whether the letter is defamatory or true.
[3]  The circuit court took judicial notice of 38 or more pro se civil cases filed by Rady since 1984. Rady did not contest the court's action and, in fact, remarked that the number was "short by 30 or 40 per cent."
[4]  A conditional privilege is subject to the additional limitation that the person making the statement must have reasonable grounds for believing the truth of the statements made. Hartman, 71 Wis. 2d at 398, 238 N.W.2d at 508.
[5]  See, e.g., Converters Equip., 80 Wis. 2d at 266 nn. 19, 20, 258 N.W.2d at 716 nn. 19, 20.